Citation Nr: 1225758	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  05-12 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral iliotibial band syndrome. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active service from October 1994 to January 1997. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In August 2005, the Veteran testified before a Decision Review Officer at the RO. A transcript of that hearing has been associated with the claims file. 

In January 2011, the Board remanded this matter for further development, which has been completed and the case has been returned to the Board for appellate consideration. 

The issue of an effective date prior to January 12, 2004, for the grant of service connection for frostbite residuals the bilateral foot and ankle has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  

In January 2011, the Board also denied claims of entitlement to increased evaluations for left and right knee iliotibial band syndrome, and entitlement to service connection for a left shoulder disability.  In a subsequent statement, the Veteran raised new claims regarding these issues.  As these matters were addressed in the January 2011 decision, the Board lacks jurisdiction to once again review these matters, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

In an August 2011 statement, the Veteran indicated that there were outstanding VA treatment records.  He specifically stated that he was treated at the VA Medical Centers (VAMC) in Camp Hill, Pennsylvania (at the Camp Hill and Lebanon facilities) from January 15, 1997, to July 1, 1999.  However, there is no indication in the record that the RO attempted to obtain the claimed outstanding treatment records.  Because VA is on notice that there are records that may be applicable to the Veteran's claim for service connection, and because these records may be of use in deciding the claim, these records are relevant and must be obtained.  38 C.F.R. § 3.159 (c) (2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following actions:

1. Obtain all outstanding VA treatment records associated with the Veteran's current claim, to specifically include records from the VAMC in Camp Hill, Pennsylvania and Lebanon, Pennsylvania from January 15, 1997, to July 1, 1999.  All efforts to obtain these records must be documented in the claims folder.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of these records.

2. Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



